

ATLAS AMERICA, INC.
 
STOCK INCENTIVE PLAN
 
STOCK AWARD AGREEMENT
 
The Compensation Committee of the Board of Directors of Atlas America, Inc. has
determined to grant to you a stock award under the Atlas America, Inc. Stock
Incentive Plan (the “Plan”) for shares of common stock of Atlas America, Inc.
The terms of the grant are set forth in the Stock Award Agreement (the “Grant”)
provided to you. The following provides a summary of the key terms of the Grant;
however, you should read the entire Grant, along with the terms of the Plan, to
fully understand the Grant.
 
SUMMARY OF STOCK AWARD GRANT
 
Grantee:
__________________
   
Date of Grant:
__________________
   
Total Number of Shares Granted:
__________________
   
Vesting Schedule*:
25% on each of the first four anniversaries of the Date of Grant



* The Grantee must be employed by, or providing service to, the Employer (as
defined in the Plan) on the applicable date for the stock award to become vested
on such date.










--------------------------------------------------------------------------------







 
ATLAS AMERICA, INC.
 
STOCK INCENTIVE PLAN
 
STOCK AWARD AGREEMENT
 
 
This STOCK AWARD AGREEMENT, dated as of ____________, 200__ (the “Date of
Grant”), is delivered by Atlas America, Inc. (the “Company”), to
___________________ (the “Grantee”).
 
RECITALS
 
A. The Atlas America, Inc. Stock Incentive Plan (the “Plan”) provides for the
grant of stock awards.
 
B. The Compensation Committee of the Board of Directors of the Company (the
“Committee”) has decided to make a stock award grant, subject to the terms and
conditions set forth in this Agreement and the Plan, as an inducement for the
Grantee to promote the best interests of the Company and its stockholders. The
Grantee may receive a copy of the Plan by contacting Lisa Washington, Chief
Legal Officer, at (215) 546-5005.
 
NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:
 
1.   Grant of Stock Award. Subject to the terms and conditions set forth in this
Agreement and the Plan, the Company hereby grants the Grantee _______ shares of
common stock of the Company, subject to the vesting conditions and the
restrictions set forth below and in the Plan (“Restricted Stock”) and
acknowledges payment by the Grantee of $_______ ($ 0.01 per share) for the
Restricted Stock. Shares of Restricted Stock may not be transferred by the
Grantee or subjected to any security interest until the shares have become
vested pursuant to this Agreement and the Plan.
 
2.   Vesting and Nonassignability of Restricted Stock.
 
(a)  The shares of Restricted Stock shall become vested, and the restrictions
described in Paragraphs 2(b) and 2(c) below shall lapse, if the Grantee is
employed by, or providing service to, the Employer (as defined in the Plan) on
the applicable date:
 
Date
Shares for Which the Restricted Stock Is Vested
   
First anniversary of the Date of Grant
25%
   
Second anniversary of the Date of Grant
25%
   
Third anniversary of the Date of Grant
25%
   
Fourth anniversary of the Date of Grant
25%
   



 


 

2

--------------------------------------------------------------------------------





 
The vesting of the Restricted Stock is cumulative, but shall not exceed 100% of
the shares of common stock of the Company subject to the Restricted Stock. If
the foregoing schedule would produce fractional shares of common stock of the
Company, the number of shares of common stock for which the Restricted Stock
becomes vested shall be rounded down to the nearest whole share of common stock.
The Restricted Stock shall become fully vested on the fourth anniversary of the
Date of Grant, if the Grantee is employed by, or providing service to, the
Employer on such date.
 
(b)  If the Grantee’s employment or service with the Employer terminates for any
reason before the Restricted Stock is fully vested, the shares of Restricted
Stock that are not then vested shall be forfeited and must be immediately
returned to the Company, and the Company shall pay to the Grantee, as
consideration for the return of the non-vested shares, the lesser of $ 0.01 per
share or the Fair Market Value (as defined in the Plan) of a share of common
stock of the Company on the date of the forfeiture, for each returned share.
 
(c)  During the period before the shares of Restricted Stock vest (the
“Restriction Period”), the non-vested shares of Restricted Stock may not be
assigned, transferred, pledged or otherwise disposed of by the Grantee. Any
attempt to assign, transfer, pledge or otherwise dispose of the shares contrary
to the provisions hereof, and the levy of any execution, attachment or similar
process upon the shares, shall be null, void and without effect.
 
3.   Issuance of Certificates.
 
(a)  Stock certificates representing the shares of Restricted Stock may be
issued by the Company and held in escrow by the Company until the Restricted
Stock vests, or the Company may hold non-certificated shares until the
Restricted Stock vests. During the Restriction Period, the Grantee shall receive
any dividends or other distributions with respect to the shares of Restricted
Stock and may vote the shares of Restricted Stock. In the event of a dividend or
distribution payable in stock or other property or a reclassification, split up
or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same terms and conditions relating to vesting as the
shares to which they relate.
 
(b)  When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Paragraph 2 of this Agreement.
 
4.   Withholding. The Grantee shall be required to pay to the Employer, or make
other arrangements satisfactory to the Employer to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the shares of Restricted Stock.
Subject to Committee approval, the Grantee may elect to satisfy any tax
withholding obligation of the Employer with respect to the Restricted Stock by
having shares withheld up to an amount that does not exceed the minimum
applicable withholding tax rate for federal (including FICA), state, local and
other tax liabilities.
 

3

--------------------------------------------------------------------------------





 
5.   Restrictions on Issuance or Transfer of Shares.
 
(a)  The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to the condition that if at any time the
Committee shall determine in its discretion that the listing, registration or
qualification of the shares upon any securities exchange or under any state or
federal law, or the consent or approval of any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the issue of
shares, the shares may not be issued in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Committee. The issuance of
shares to the Grantee pursuant to this Agreement is subject to any applicable
taxes and other laws or regulations of the United States or of any state having
jurisdiction thereof.
 
(b)  The Grantee agrees to be bound by the Company’s policies regarding the
transfer of shares of the Company’s common stock and understands that there may
be certain times during the year in which the Grantee will be prohibited from
selling, transferring, pledging, donating, assigning, mortgaging, hypothetically
or encumbering shares.
 
6.   Change of Control. The provisions of the Plan applicable to a Change of
Control shall apply to the Restricted Stock, and, in the event of a Change of
Control, the Committee may take such actions as it deems appropriate pursuant to
the Plan.
 
7.   Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant is subject to
interpretations, regulations and determinations concerning the Plan established
from time to time by the Committee in accordance with the provisions of the
Plan, including, but not limited to, provisions pertaining to (i) rights and
obligations with respect to withholding taxes, (ii) the registration,
qualification or listing of the shares, (iii) changes in capitalization of the
Company, and (iv) other requirements of applicable law. The Committee shall have
the authority to interpret and construe the grant pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.
 
8.   No Employment or Other Rights. This grant shall not confer upon the Grantee
any right to be retained by or in the employ or service of the Employer and
shall not interfere in any way with the right of the Employer to terminate the
Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.
 
9.   Assignment. The rights and protections of the Company hereunder shall
extend to any successors or assigns of the Company and to the Company’s parents,
subsidiaries, and affiliates. This Agreement may be assigned by the Company
without the Grantee’s consent.
 
10.         Applicable Law. The validity, construction, interpretation and
effect of this instrument shall be governed by and construed in accordance with
the laws of the State of Delaware, without giving effect to the conflicts of
laws provisions thereof.
 

4

--------------------------------------------------------------------------------





 
11.   Notice. Any notice to the Company provided for in this instrument shall be
addressed to the Company in care of the President at the corporate headquarters
of the Company, and any notice to the Grantee shall be addressed to such Grantee
at the current address shown on the payroll of the Company, or to such other
address as the Grantee may designate to the Company in writing. Any notice shall
be delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
 
IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest to this Stock Award Agreement, and the Grantee has placed his
or her signature hereon, effective as of the Date of Grant.
 

 
ATLAS AMERICA, INC.
Attest:
         
________________________
By:________________________________
 
Lisa Washington
 
Vice President, Chief Legal Officer &
 
Secretary







I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement. I hereby further
agree that all of the decisions and determinations of the Committee with respect
to the Restricted Stock shall be final and binding.





 
___________________________
 
Grantee
         
___________________________
 
Date



5

--------------------------------------------------------------------------------

